Exhibit 10.9
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made as of March
27, 2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Michael Winterscheidt (“Executive”).


WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of February 25, 2019 (the “Agreement”);


NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.Decrease in Base Salary. The Agreement is hereby amended by adding the
following sentence to the end of Section 3(a):


“Effective as of April 5, 2020, Executive’s base salary is decreased by twenty
percent (20%), from four hundred and seventy-five thousand U.S. dollars
($475,000) per annum to three hundred and eighty U.S. dollars ($380,000) per
annum. This decrease in base salary shall be effective until and through June
30, 2020.”


2.The Company and Executive further expressly agree that by signing this
Amendment, Executive waives the right to assert, until and through June 30,
2020, that the decrease in base salary set forth in Section 1 of this Amendment
constitutes “Good Reason,” as that phrase is defined in Section 4(e) of the
Agreement. For the avoidance of doubt, nothing in this Amendment amends the
Agreement for any period of time after June 30, 2020.


3.Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.

4.This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of March 27, 2020.
SCIENTIFIC GAMES CORPORATION


By:   /s/ Shawn Williams 
Name: Shawn Williams 
Title: Senior Vice President, Chief Human Resources Officer
        
        /s/ Michael Winterscheidt 
Michael Winterscheidt
1

